 

Exhibit 10.25

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

 

Royalty Purchase Agreement

By and Between

Ultragenyx Pharmaceutical Inc.

and

RPI Finance Trust

Dated as of December 17, 2019

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

Article 1 DEFINED TERMS AND RULES OF CONSTRUCTION

1

 

 

Section 1.1

Definitions1

 

 

Section 1.2

Certain Interpretations7

 

 

Section 1.3

Headings8

 

Article 2 PURCHASE, SALE AND ASSIGNMENT OF THE ROYALTY

8

 

 

Section 2.1

Closing8

 

 

Section 2.2

No Assumed Obligations, Etc8

 

 

Section 2.3

True Sale8

 

Article 3 CLOSING

9

 

 

Section 3.1

Closings; Payment of Purchase Price.9

 

 

Section 3.2

Closing Certificates9

 

 

Section 3.3

Bill of Sale9

 

 

Section 3.4

Licensee Instruction10

 

 

Section 3.5

Licensee Consent10

 

 

Section 3.6

Legal Opinion10

 

 

Section 3.7

Form W-910

 

 

Section 3.8

Form W-8BEN10

 

 

Section 3.9

Data Room10

 

Article 4 REPRESENTATIONS AND WARRANTIES

10

 

 

Section 4.1

Seller’s Representations and Warranties10

 

 

Section 4.2

The Buyer’s Representations and Warranties17

 

 

Section 4.3

No Implied Representations and Warranties18

 

Article 5 CONDITIONS TO CLOSING

18

 

 

Section 5.1

Conditions to the Buyer’s Obligations18

 

 

Section 5.2

Conditions to the Seller’s Obligations19

 

Article 6 COVENANTS

20

 

 

Section 6.1

Disclosures20

 

 

Section 6.2

Payments Received In Error; Interest20

 

 

Section 6.3

Royalty Reduction21

 

 

Section 6.4

Royalty Reports; Notices and Other Information from the Licensee21

 

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 6.5

Notices and Other Information to the Licensee21

 

 

Section 6.6

Inspections and Audits of Licensee21

 

 

Section 6.7

Amendment or Assignment of License Agreement22

 

 

Section 6.8

Maintenance of License Agreement22

 

 

Section 6.9

Enforcement of License Agreement23

 

 

Section 6.10

Termination of License Agreement23

 

 

Section 6.11

Preservation of Rights24

 

 

Section 6.12

Enforcement; Defense; Prosecution and Maintenance24

 

 

Section 6.13

Efforts to Consummate Transactions25

 

 

Section 6.14

Further Assurances25

 

 

Section 6.15

Tax Matters26

 

Article 7 CONFIDENTIALITY

26

 

 

Section 7.1

Confidentiality26

 

 

Section 7.2

Authorized Disclosure27

 

Article 8 INDEMNIFICATION

28

 

 

Section 8.1

General Indemnity28

 

 

Section 8.2

Notice of Claims28

 

 

Section 8.3

Limitations on Liability29

 

 

Section 8.4

Third Party Claims29

 

 

Section 8.5

Exclusive Remedy30

 

Article 9 TERMINATION

30

 

 

Section 9.1

Grounds for Termination30

 

 

Section 9.2

Automatic Termination30

 

 

Section 9.3

Survival31

 

Article 10 MISCELLANEOUS

31

 

 

Section 10.1

Notices31

 

 

Section 10.2

Expenses32

 

 

Section 10.3

Assignment32

 

 

Section 10.4

Amendment and Waiver32

 

 

Section 10.5

Entire Agreement33

 

 

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 10.6

No Third Party Beneficiaries33

 

 

Section 10.7

Governing Law33

 

 

Section 10.8

JURISDICTION; VENUE33

 

 

Section 10.9

Severability34

 

 

Section 10.10

Specific Performance34

 

 

Section 10.11

Trustee Capacity of Wilmington Trust Company34

 

 

Section 10.12

Counterparts34

 

Index of Exhibits

Exhibit A:Seller’s Wire Transfer Instructions

Exhibit B:Form of Bill of Sale

Exhibit C:Form of Licensee Instruction Letter

Exhibit D:Form of Licensee Consent

Exhibit E:License Agreement

 

 

 

 

 

-iii-

 

 

--------------------------------------------------------------------------------

 

ROYALTY PURCHASE AGREEMENT

This ROYALTY PURCHASE AGREEMENT, dated as of December 17, 2019 (this
“Agreement”), is made and entered into by and between Ultragenyx Pharmaceutical
Inc., a Delaware corporation (the “Seller”), on the one hand, and RPI Finance
Trust, a Delaware statutory trust (the “Buyer”), on the other hand.

W I T N E S S E T H:

WHEREAS, pursuant to the License Agreement, the Seller and Licensee granted to
each other certain licenses and other rights and Licensee retained the exclusive
right to (among other activities) sell the Licensed Product in the European
Territory, and Licensee, in partial consideration thereof, agreed to pay the
Royalty and other payments to the Seller; and

WHEREAS, the Buyer desires to purchase the Royalty from the Seller, and the
Seller desires to sell the Royalty to the Buyer.

NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Seller and the Buyer
hereby agree as follows:

Article 1
DEFINED TERMS AND RULES OF CONSTRUCTION

Definitions

.  As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” shall have the meaning ascribed to the term Affiliate in Section
1.1.1 of the License Agreement.

“Agreement” is defined in the preamble.

“Amendment No. 3” means that certain Amendment No. 3 to the Collaboration and
License Agreement by and between the Seller and Licensee, dated as of September
29, 2017.

“Applicable Patents” is defined in Section 6.12(c).

“Bankruptcy Laws” means, collectively, bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws
affecting the enforcement of creditors’ rights generally.

“Bill of Sale” is defined in Section 3.3.

 



ACTIVE/101564549.26  

 

 



--------------------------------------------------------------------------------

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions located in New York are permitted or required by
applicable law or regulation to remain closed.

“Buyer” is defined in the preamble.

“Buyer Closing Certificate” is defined in Section 3.2(b).

“Buyer Indemnified Parties” is defined in Section 8.1(a).

“Closing” is defined in Section 3.1.

“Closing Date” means the date on which the Closing occurs.

“Data Room” is defined in Section 3.9.

“Disclosure Schedule” means the Disclosure Schedule, dated as of the date
hereof, delivered to the Buyer by the Seller concurrently with the execution of
this Agreement.

“Distribution Agreement” means that certain License and Distribution Agreement
by and between [***] and Seller, dated as of May 22, 2017.

“Drug Substance” shall have the meaning ascribed to the term Drug Substance in
Section 1.1.15 of the License Agreement.

“European Territory” shall have the meaning ascribed to the term European
Territory in Section 1.1.18 of the License Agreement and for purposes of this
Agreement and the License Agreement shall: (i) include the United Kingdom and
Switzerland and (ii) exclude the Republic of Turkey.

 

“Field” shall have the meaning ascribed to the term Field in Section 1.1.22 of
the License Agreement.

 

“Governmental Entity” means any:  (i) nation, principality, republic, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (ii) federal, state, local, municipal, foreign or
other government; (iii) governmental or quasi-governmental authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality, officer,
official, representative, organization, unit, body or other entity and any
court, arbitrator or other tribunal); (iv) multi-national organization or body;
or (v) individual, body or other entity exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.

“In-Licenses” shall have the meaning ascribed to the term In-Licenses in Section
1.1.36 of the License Agreement.

“Indemnified Party” is defined in Section 8.2.

2



 

 

 



--------------------------------------------------------------------------------

 

“Indemnifying Party” is defined in Section 8.2.

“Joint Invention” shall have the meaning ascribed to the term Joint Invention in
Section 1.1.37 of the License Agreement.

“Joint Invention Patents” means all Patent Rights claiming or covering any Joint
Inventions.

“Judgment” means any judgment, order, writ, injunction, citation, award or
decree of any nature.

“KHK Inventions” shall have the meaning ascribed to the term KHK Inventions in
Section 1.1.39 of the License Agreement.

“KHK Know-How” shall have the meaning ascribed to the term Licensed Know-How in
Section 1.1.46 of the License Agreement.

“KHK Invention Patents” means all Patent Rights claiming or covering any KHK
Inventions.

“KHK Patent Rights” shall have the meaning ascribed to the term Licensed Patent
Rights in Section 1.1.47 of the License Agreement.

“Knowledge of the Seller” means the actual knowledge of the individuals listed
on Schedule 1.1 of the Disclosure Schedule, after due inquiry.

“License Agreement” means that certain Collaboration and License Agreement,
dated as of August 29, 2013, by and between the Seller and Licensee, as amended
by that certain Amendment No. 1, dated as of August 24, 2015, that certain
Amendment No. 2, dated as of November 28, 2016, Amendment No. 3, that certain
Amendment No. 4, dated as of January 29, 2018, that certain Amendment No. 5,
dated as of April 30, 2018, that certain Amendment No. 6, dated as of February
1, 2019, that certain Amendment No. 7, dated as of December 5, 2018, and that
certain Amendment No. 8, dated as of July 4, 2019.

“Licensed KHK IP” means the KHK Patent Rights, the KHK Know-How, the KHK
Inventions and Licensee’s interest in the Joint Inventions.

“Licensed UGNX IP” means the UGNX Inventions and the Seller’s interest in the
Joint Inventions.

“Licensed IP” means, collectively, the Licensed KHK IP and the Licensed UGNX IP.

“Licensed Patents” is defined in Section 4.1(k)(i).

“Licensed Product” shall have the meaning ascribed to the term Licensed Product
in Section 1.1.48 of the License Agreement.

3



 

 

 



--------------------------------------------------------------------------------

 

“Licensee” means Kyowa Kirin Co. Ltd. (formerly, Kyowa Hakko Kirin Co., Ltd.)
and any successor thereof, as permitted pursuant to the terms of this Agreement
and the License Agreement.

“Licensee Consent” is defined in Section 3.5.

“Licensee Instruction Letter” is defined in Section 3.4.

“Lien” means any mortgage, lien, pledge, charge, adverse claim, security
interest, encumbrance or restriction of any kind, including any restriction on
use, transfer or exercise of any other attribute of ownership of any kind.

“Loss” means any and all Judgments, damages, losses, claims, costs, liabilities
and expenses, including reasonable fees and out-of-pocket expenses of counsel.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
legality, validity or enforceability of any provision of this Agreement, (ii) a
material adverse effect on the ability of the Seller to perform any of its
obligations hereunder, (iii) a material adverse effect on the rights or remedies
of the Buyer hereunder, (iv) a material adverse effect on the rights of the
Seller under the License Agreement related to the Royalty or the European
Territory or (v) an adverse effect on the timing, amount or duration of the
payments to be made to the Buyer in respect of any portion of the Royalty or the
right of the Buyer to receive such payments in any material respect (but
excluding in each case any event, circumstance or change based on market
conditions generally applicable to the industry in which the Seller operates or
in any specific jurisdiction or geographical area, such as drug reimbursement
rates or the commercial launch of a potentially competitive product).

“Mutually Agreed” means:

(a)for matters: (x) solely related to the Royalty or the European Territory, or
(y) that would reasonably be expected (with or without the giving of notice or
passage of time, or both) to result in a Material Adverse Effect, the Seller
shall take (or refrain from taking) such reasonable actions in respect of each
such matter as are reasonably requested by the Buyer;

(b)except with respect to matters related to routine intellectual property
maintenance and prosecution, for matters under the License Agreement that: (x)
do not relate to the Royalty or the European Territory and (y) would not
reasonably be expected (with or without the giving of notice or passage of time,
or both) to result in a Material Adverse Effect, the Seller shall have the right
(subject to providing written notice to the Buyer) to take (or refrain from
taking) such actions in respect of each such matter as the Seller, acting
reasonably, deems appropriate; or

(c)except with respect to matters related to routine intellectual property
maintenance and prosecution, for matters (x) involving a UGNX Invention Patent
in the European Territory or a Joint Invention Patent (but subject to the extent
of the Seller’s rights under Section 10.2.1 of the License Agreement) in the
European Territory, including patent term restoration, extension or adjustment,
supplementary protection certificates and the like or any other similar foreign
equivalent, or (y) all other matters under the License Agreement that (i) do not
meet the criteria set forth in clauses (a) or (b) above), and (ii) would not
reasonably be expected (with or without

4



 

 

 



--------------------------------------------------------------------------------

 

the giving of notice or the passage of time, or both) to result in a Material
Adverse Effect, the Seller shall take (or refrain from taking) actions in
respect of each such matter as the Seller and the Buyer, each acting reasonably,
mutually agree.

 

“Net Sales” shall have the meaning ascribed to the term Net Sales in Section
1.1.54 of the License Agreement.

“Opinion” is defined in Section 3.6.

“Patent Rights” shall have the meaning ascribed to the term Patent Rights in
Section 1.1.58 of the License Agreement

“Permitted Liens” means any (i) mechanic’s, materialmen’s, and similar liens for
amounts not yet due and payable, (ii) statutory liens for taxes not yet due and
payable or for taxes that the taxpayer is contesting in good faith (iii) any
liens in favor of, or granted to, Licensee pursuant to the License Agreement,
(iv) any liens created, permitted or required by the Transaction Documents in
favor of Buyer or its Affiliates, (v) Liens related to “march in” rights of the
United States government under 35 U.S.C. §§ 200 – 212, and implementing
regulations, and (iv) other liens and encumbrances not incurred in connection
with the borrowing of money that do not materially and adversely affect the use
or value of the affected assets provided that, in each case, such liens are
automatically released upon the sale or other transfer of the affected assets
(it being understood that any obligations secured by such “Permitted Liens”
shall remain the obligations of the Seller).

“Person” means any individual, firm, corporation, company, partnership, limited
liability company, trust, joint venture, association, estate, trust,
Governmental Entity or other entity, enterprise, association or organization.

“Pharmacovigilance Agreement” means that certain Pharmacovigilance Agreement by
and between [***] and Seller, dated as of December 20, 2017.

“Prime Rate” means the prime rate published by the Wall Street Journal, from
time to time, as the prime rate.

“Proceeds” means any amounts actually recovered by the Seller as a result of any
settlement or resolution of any actions, suits, proceedings, claims or disputes
related to the License Agreement related to or involving the Royalty.

“Purchase Price” means $320,000,000.

“Representative” means, with respect to any Person, (i) any direct or indirect
stockholder, member or partner of such Person and (ii) any manager, director,
officer, employee, agent, advisor or other representative (including attorneys,
accountants, consultants, bankers, financial advisors and actual and potential
lenders and investors) of such Person.

“Royalty” means, on any date prior to the occurrence of the earlier of (a) the
date on which aggregate payments of the Royalty owed to the Buyer equal the
Royalty Cap or (b) the date of the last Royalty payment under the License
Agreement, (i) all payments owed to Seller

5



 

 

 



--------------------------------------------------------------------------------

 

under Section 7.2.1 of the License Agreement with respect to Net Sales of a
Licensed Product in the European Territory from and after January 1, 2020, (ii)
any payments to the Seller under the License Agreement in lieu of such payments
of the foregoing clause (i), (iii) any payments to the Seller under Section
10.5.3(ii) of the License Agreement relating to a claim for Competing Product
Infringement (as defined in the License Agreement) in the European Territory
that occurred from and after January 1, 2020, (iv) any payments to the Seller
under Section 15.5(c), (f) or (h) of the License Agreement with respect to the
European Territory, and (v) any interest payments to the Seller under Section
7.4 of the License Agreement assessed on any payments described in the foregoing
clauses (i), (ii), (iii) or (iv).

Notwithstanding the foregoing and for the avoidance of doubt, the term “Royalty”
shall exclude: (i) any payments under Article 7 of the License Agreement, except
those payments arising pursuant to Sections 7.2.1 and 7.4 described above, (ii)
any damages or royalties payable to a Third Party under Section 10.6.3 of the
License Agreement, (iii) reimbursements to Seller for costs and expenses
incurred in connection with the preparation, filing, prosecution and maintenance
of patent applications and patents in the KHK Patent Rights under Section 10.1.1
or the Joint Inventions under Section 10.2.1 of the License Agreement or
litigation costs under Sections 10.5.3 or 10.6.1 of the License Agreement; (iv)
any profit sharing payments and related cost reimbursements to Seller under
Sections 7.1 and 7.2.2. of the License Agreement, or any milestone payments or
upfront payments payable to Seller, if any, under Article 7 of the License
Agreement, and (v) any indemnity payments to Seller and its Affiliates under
Section 14.2 of the License Agreement that are not in respect of the Royalty.

“Royalty Cap” means either (a) if the aggregate payments of the Royalty in
respect of Net Sales of Licensed Products made on or before December 31, 2030
and any other payments accrued prior to December 31, 2030 pursuant to clauses
(ii) through (v) of the definition of “Royalty” are equal or greater than, in
the aggregate, $608,000,000, then $608,000,000, or (b) if the payments of the
Royalty in respect of Net Sales of Licensed Products made on or before December
31, 2030 actually received by the Buyer and any other payments actually received
by the Buyer prior to December 31, 2030 pursuant to clauses (ii) through (v) of
the definition of “Royalty” are, in the aggregate, less than $608,000,000, then
$800,000,000.

“Royalty Reduction” is defined in Section 4.1(i)(xii).

“Royalty Reports” means the quarterly reports deliverable by Licensee pursuant
to Section 7.2.4 of the License Agreement redacted to remove all information
with respect to Licensed Products outside the European Territory.

“Royalty Termination Date” means the earlier of (a) the date on which aggregate
payments of the Royalty actually received by the Buyer equal the Royalty Cap or
(b) the date of the last Royalty payment under the License Agreement.

“Seller” is defined in the preamble.

“Seller Closing Certificate” is defined in Section 3.2(a).

“Seller Indemnified Parties” is defined in Section 8.1(b).

6



 

 

 



--------------------------------------------------------------------------------

 

“Tax” or “Taxes” means any federal, state, local or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, abandoned property, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.

“Third Party” shall have the meaning ascribed to the term Third Party in Section
1.1.77 of the License Agreement.

“Transaction Documents” means this Agreement, the Bill of Sale, the Disclosure
Schedule, the Licensee Instruction Letter, and the Licensee Consent.

“UCC” means Article 9 of the New York Uniform Commercial Code, as in effect from
time to time.

“UGNX Inventions” shall have the meaning ascribed to the term UGNX Inventions in
Section 1.1.80 of the License Agreement.

“UGNX Invention Patents” means all Patent Rights claiming or covering any UGNX
Inventions.

Certain Interpretations

.  Except where expressly stated otherwise in this Agreement, the following
rules of interpretation apply to this Agreement:

(a)“either” and “or” are not exclusive and “include,” “includes” and “including”
are not limiting and shall be deemed to be followed by the words “without
limitation;”

(b)“extent” in the phrase “to the extent” means the degree to which a subject or
other thing extends, and such phrase does not mean simply “if;”

(c)“hereof,” “hereto,” “herein” and “hereunder” and words of similar import when
used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(d)references to a Person are also to its permitted successors and assigns;

(e)definitions are applicable to the singular as well as the plural forms of
such terms;

(f)unless otherwise indicated, references to an “Article”, “Section”
or “Exhibit” refer to an Article or Section of, or an Exhibit to, this
Agreement, and references to a “Schedule” refer to the corresponding part of the
Disclosure Schedule;

(g)references to “$” or otherwise to dollar amounts refer to the lawful currency
of the United States; and

7



 

 

 



--------------------------------------------------------------------------------

 

(h)references to a law include any amendment or modification to such law and any
rules and regulations issued thereunder, whether such amendment or modification
is made, or issuance of such rules and regulations occurs, before or after the
date of this Agreement.

Headings



.  The table of contents and the descriptive headings of the several Articles
and Sections of this Agreement and the Exhibits and Schedules are for
convenience only, do not constitute a part of this Agreement and shall not
control or affect, in any way, the meaning or interpretation of this Agreement.

Article 2
PURCHASE, SALE AND ASSIGNMENT OF THE ROYALTY

Closing

; Purchase Price.  Upon the terms and subject to the conditions of this
Agreement, at the Closing, the Seller shall sell, transfer, assign and convey to
the Buyer, and the Buyer shall purchase, acquire and accept from the Seller,
free and clear of all Liens, all of the Seller’s right, title and interest in
and to the Royalty.

The purchase price to be paid to the Seller for the sale, transfer, assignment
and conveyance of the Seller’s right, title and interest in and to the Royalty
to the Buyer is the Purchase Price, by wire transfer of immediately available
funds to one or more accounts specified by the Seller on Exhibit A.  

No Assumed Obligations, Etc

.  Notwithstanding any provision in this Agreement to the contrary, the Buyer is
purchasing, acquiring and accepting only the Royalty, and is not assuming any
liability or obligation of the Seller of whatever nature, whether presently in
existence or arising or asserted hereafter, under the License Agreement or
otherwise.  Except as specifically set forth herein in respect of the Royalty
purchased, acquired and accepted hereunder, the Buyer does not, by such
purchase, acquisition and acceptance, acquire any other contract rights of the
Seller under the License Agreement or any other assets of the Seller.

True Sale

.  It is the intention of the parties hereto that the sale, transfer, assignment
and conveyance contemplated by this Agreement constitute a sale of the Royalty
from the Seller to the Buyer and not a financing transaction, borrowing or loan.
Accordingly, the Seller shall treat the sale, transfer, assignment and
conveyance of the Royalty as a sale of an “account” or a “payment intangible”
(as appropriate) in accordance with the UCC, and the Seller hereby authorizes
the Buyer to file financing statements (and continuation statements with respect
to such financing statements when applicable) naming the Seller as the debtor
and the Buyer as the secured party in respect of the Royalty.  Not in derogation
of the foregoing statement of the intent of the parties hereto in this regard,
and for the purposes of providing additional assurance to the Buyer in the event
that, despite the intent of the parties hereto, the sale, transfer, assignment
and conveyance contemplated hereby is hereafter held not to be a sale, the
Seller does hereby grant to the Buyer, as security for the obligations of the
Seller hereunder, a first priority security interest in and to all right, title
and interest of the Seller, in, to and under the Royalty and any “proceeds” (as
such term is defined in the UCC) thereof, and the Seller does hereby authorize
the Buyer, from and after the Closing, to file such financing statements (and
continuation statements with respect to such financing statements when
applicable) as are necessary to perfect such security interest.

8



 

 

 



--------------------------------------------------------------------------------

 

Article 3
CLOSING

Closings; Payment of Purchase Price.

 

(a)Closing.  The purchase and sale of the Royalty shall take place on the date
hereof, subject to the conditions set forth in Article 5 being satisfied, or at
such other place, time and date as the parties hereto may mutually agree (the
“Closing”).  At the Closing, the Buyer shall deliver (or cause to be delivered)
payment of the Purchase Price to the Seller by wire transfer of immediately
available funds to one or more accounts specified by the Seller on Exhibit A.

 

Closing Certificates

.

(a)Seller’s Closing Certificate.  At the Closing, the Seller shall deliver to
the Buyer a certificate of the Secretary of the Seller, dated as of the Closing
Date, certifying (i) as to the incumbency of the officer of the Seller executing
this Agreement, (ii) as to the attached copies of Seller’s certificate of
incorporation, bylaws and resolutions adopted by the Seller’s board of directors
authorizing the execution and delivery by the Seller of this Agreement and the
consummation by the Seller of the transactions contemplated hereby and (iii)
that the conditions set forth in Section 5.1(a), Section 5.1(b) and Section
5.1(c) have been satisfied (the “Seller Closing Certificate”).

(b)Buyer’s Closing Certificate.  At the Closing, RP Management LLC, as
administrator of the Buyer, shall deliver to the Seller a certificate of an
authorized person thereof, certifying that the conditions set forth in Section
5.2(a) and Section 5.2(b) have been satisfied (the “Buyer Closing Certificate”).

(c)Buyer’s Incumbency Certificate. At the Closing, the Buyer shall deliver to
the Seller a certificate of an authorized person of the owner trustee of the
Buyer certifying as to the incumbency of the officers executing this Agreement
on behalf of Buyer (the “Buyer Incumbency Certificate”).

Bill of Sale

.  At the Closing, upon confirmation of the receipt of the Purchase Price, the
Seller shall deliver to the Buyer a duly executed bill of sale evidencing the
sale, transfer, assignment and conveyance of the Royalty, substantially in the
form attached hereto as Exhibit B (the “Bill of Sale”).

Licensee Instruction

.  At the Closing, the Seller shall deliver to the Buyer an instruction letter,
in substantially the form attached hereto as Exhibit C (the “Licensee
Instruction Letter”), duly executed by the Seller, instructing Licensee to pay
the Royalty to the account specified by the Buyer, which shall be delivered to
the Licensee following the Closing.

Licensee Consent

.  At Closing, the Seller shall deliver to the Buyer a consent letter, in
substantially the form attached hereto as Exhibit D (the “Licensee Consent”),
duly executed by the Seller and Licensee to be acknowledged by the Buyer,
pursuant to which

9



 

 

 



--------------------------------------------------------------------------------

 

Licensee (i) agrees that Seller may provide to the Buyer following the Closing
copies of all Royalty Reports and all other notices, correspondence and
confidential information relating to the Royalty or to the Licensed Products in
the European Territory that are delivered by Licensee to the Seller pursuant to
the terms of, or in respect of, the License Agreement, and (ii) agrees to pay
the Royalty directly to the account in accordance with the Licensee Instruction
Letter to be delivered to Licensee at the Closing.  

Legal Opinion

.  At the Closing, Gibson, Dunn & Crutcher LLP, as counsel to the Seller, shall
deliver to the Buyer a duly executed legal opinion in the form previously agreed
by the parties hereto (the “Opinion”).

Form W-9

.  At the Closing, the Seller shall deliver to the Buyer (a) a valid, properly
executed IRS Form W-9 certifying that the Seller is exempt from U.S. federal
withholding tax and “backup” withholding tax.

Form W-8BEN

-E.  At the Closing, the Buyer shall deliver to the Seller a valid, properly
executed IRS Form W-8BEN-E certifying that the Buyer is exempt from U.S. federal
withholding tax with respect to any and all payments of in respect of the
Royalty.

Data Room

.  Within [***] days of the Closing, the Seller shall deliver to the Buyer an
electronic copy of all of the information and documents posted to the virtual
data room established by the Seller as of the date hereof and made available to
the Buyer via Donnelley Financial Solutions’ Venue Data Room (the “Data Room”)
for archival purposes only.

 

Article 4
REPRESENTATIONS AND WARRANTIES

Seller’s Representations and Warranties

.  Except as set forth in the Disclosure Schedule, the Seller represents and
warrants to the Buyer that as of the date hereof:

Existence; Good Standing

.  The Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware.  The Seller is duly licensed or qualified
to do business and is in corporate good standing in each jurisdiction in which
the nature of the business conducted by it or the character or location of the
properties and assets owned, leased or operated by it makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
and in corporate good standing has not and would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

Authorization

.  The Seller has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement.  The execution,
delivery and performance of this Agreement, and the consummation of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of the Seller.

Enforceability

.  The Agreement has been duly executed and delivered and constitutes a valid
and binding obligation of the Seller enforceable against the Seller in

10



 

 

 



--------------------------------------------------------------------------------

 

accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, securities, insolvency, or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies, or
indemnification or by other equitable principles of general application.

No Conflicts

.  The execution, delivery and performance by the Seller of this Agreement and
the consummation of the transactions contemplated hereby do not and shall not
(i) contravene or conflict with the organizational documents of the Seller,
(ii) contravene or conflict with or constitute a material default under any law
or Judgment binding upon or applicable to the Seller, (iii) contravene or
conflict with or constitute a default under the License Agreement or
(iv) contravene or conflict with or constitute a material default under any
other material contract or material agreement binding upon or applicable to the
Seller.

Consents

.  Except for the Licensee Consent and the consents that have been obtained on
or prior to the Closing or filings required by the federal securities laws or
stock exchange rules, no consent, approval, license, order, authorization,
registration, declaration or filing with or of any Governmental Entity or other
Person is required to be done or obtained by the Seller in connection with
(i) the execution and delivery by the Seller of this Agreement, (ii) the
performance by the Seller of its obligations under this Agreement or (iii) the
consummation by the Seller of any of the transactions contemplated by this
Agreement.

No Litigation

.  There is no action, suit, investigation or proceeding pending before any
Governmental Entity or, to the Knowledge of the Seller, threatened to which the
Seller is a party that, individually or in the aggregate would, if determined
adversely, reasonably be expected to have a Material Adverse Effect.

Compliance with Laws

.  The Seller is not in violation of, and to the Knowledge of the Seller, the
Seller is not under investigation with respect to nor has the Seller been
threatened to be charged with or given notice of any violation of, any law or
Judgment applicable to the Seller, which violation would reasonably be expected
to have a Material Adverse Effect.

No Undisclosed Events or Circumstances

.  Except for the transactions contemplated hereby, no event or circumstance has
occurred or exists with respect to the Seller, its Affiliates, or their
respective businesses, properties, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Seller but which has not been so publicly announced or
disclosed and which, individually or in the aggregate, would constitute a
Material Adverse Effect. There is no action, suit, claim, investigation or
proceeding pending or, to the Knowledge of the Seller, threatened against the
Seller or any of its Affiliate which questions the validity of this Agreement or
the transactions contemplated hereby or any action taken or to be taken pursuant
hereto. There is no action, suit, claim, investigation or proceeding pending or,
to the Knowledge of the Seller, threatened, against or involving the Seller or
any of its Affiliates, or any of their respective properties or assets that
would be reasonably be expected to result in a Material Adverse Effect.

License Agreement

.  Attached hereto as Exhibits E-1, E-2, and E-3 are true, correct and complete
copies of, respectively, the License Agreement, the

11



 

 

 



--------------------------------------------------------------------------------

 

Pharmacovigilance Agreement, and the Distribution Agreement.  The Seller has
delivered to the Buyer true, correct and complete copies of (A) all material
communications between the Seller and Licensee since February 1, 2017 relating
to the Royalty or to the Licensed Products in the European Territory, (B) all
Royalty Reports provided to the Seller by Licensee as of the Closing Date
pursuant to Section 7.2.4 of the License Agreement, and (C) all minutes from and
meeting materials of the JSC (as such term is defined in the License Agreement)
since February 1, 2017, related to the Royalty or the Licensed Products in the
European Territory, and redacted to reflect solely such information.

(i)No Other Agreements.  Except as set forth on Schedule 4.1(i)(i)(A) of the
Disclosure Schedule, the License Agreement, the Pharmacovigilance Agreement, and
the Distribution Agreement are the only agreements, instruments, arrangements,
waivers or understandings (collectively, “Contracts”) between the Seller (or any
predecessor or Affiliate thereof), on the one hand, and Licensee (or any
predecessor or Affiliate thereof), on the other hand, relating to the subject
matter thereof, and there are no other Contracts between the Seller (or any
predecessor or any Affiliate thereof), on the one hand, and Licensee (or any
predecessor or Affiliate thereof), on the other hand, that relate to the License
Agreement, the Licensed IP, the Licensed Products (including the development or
commercialization thereof), or the Royalty.  Except as set forth on
Schedule 4.1(i)(i)(B) of the Disclosure Schedule, the  Seller has not proposed
or received any proposal, to amend or waive any provision of (1) the License
Agreement since July 4, 2019, or (2) any of the Pharmacovigilance Agreement or
the Distribution Agreement in each case of clause (1) and (2) in any manner that
(x) would result in a breach of this Agreement or (y) would otherwise reasonably
be expected (with or without the giving of notice or the passage of time, or
both) to have a Material Adverse Effect.  None of the executed Contracts and
none of the draft Contracts in the form each exists as of the date hereof, and
in each case as listed on Schedule 4.1(i)(i)(A) of the Disclosure Schedule,
contain any provision, term or condition that would reasonably be expected to
result in a Material Adverse Effect.  The draft Contract in the form it exists
as of the date hereof and listed on Schedule 4.1(i)(i)(B)(x) of the Disclosure
Schedule does not contain any provision, term or condition that would reasonably
be expected to result in a Material Adverse Effect.

(ii)Licenses/Sublicenses.  Except as set forth on Schedule 4.1(i)(ii) of the
Disclosure Schedule, to the Knowledge of the Seller, there are no licenses or
sublicenses entered into by Licensee or any other Person (or any predecessor or
Affiliate thereof) in respect of Licensee’s rights and obligations under the
License Agreement (including any Licensed IP) related to the European
Territory.  The Seller has not received any notice from Licensee pursuant to
Section 2.7.1 or Section 13.1.1 of the License Agreement.

(iii)Validity and Enforceability of License Agreement.  The License Agreement is
legal, valid, binding, enforceable, and in full force and effect. The License
Agreement will continue to be legal, valid, binding, enforceable, and in full
force and effect on identical terms except for such terms

12



 

 

 



--------------------------------------------------------------------------------

 

modified as expressly set forth in the Licensee Consent and the Licensee
Instruction Letter, immediately following the consummation of the transactions
contemplated by this Agreement. No party to the License Agreement is in
material, substantial and ongoing breach thereof, and no event has occurred that
with notice or lapse of time would constitute such a breach, or permit
termination, modification, or acceleration, under the License Agreement. No
party to the License Agreement has repudiated any provision of the License
Agreement and the Seller has not received any notice in connection with the
License Agreement challenging the validity, enforceability or interpretation of
any provision of such agreement, including the obligation to pay any portion of
the Royalty without set-off of any kind.

(iv)Licensed Product.  Burosumab is a Drug Substance and is the active
ingredient in the Licensed Products.  Licensee and its Affiliates are required
to pay royalties under Section 7.2.1 of the License Agreement on all Net Sales
by or on behalf of them and any of their (sub)licensees of any Licensed Products
in the Field in the European Territory.  The Seller has the right to receive the
Royalty on Net Sales of the Licensed Products in the Field in the European
Territory for so long as Licensee, one of its Affiliates or any of its or their
(sub)licensees is selling the Licensed Products in any country in the European
Territory.

(v)No Liens or Assignments by the Seller.  The Seller has not, except for
Permitted Liens and as contemplated hereby, conveyed, assigned or in any other
way transferred or granted any liens upon or security interests with respect to
all or any portion of its right, title and interest in and to the Royalty,
Seller’s interest in the Joint Invention Patents or the License Agreement.

(vi)No Waivers or Releases.  The Seller has not granted any material waiver
under the License Agreement with respect to the Royalty or the European
Territory and has not released Licensee, in whole or in part, from any of its
material obligations with respect to the Royalty or the European Territory under
the License Agreement.  

(vii)No Termination.  The Seller has not (A) given Licensee any notice of
termination of the License Agreement (whether in whole or in part) or any notice
expressing any intention to terminate the License Agreement or (B) received any
notice of termination of the License Agreement (whether in whole or in part) or
any notice expressing any intention to terminate either the License
Agreement.  To the Knowledge of the Seller, no event has occurred that would
give rise to the expiration or termination of the License Agreement.

(viii)No Breaches or Defaults.  There is and has been no material breach or
default under any provision of the License Agreement either by the Seller (or
any predecessor thereof) or, to the Knowledge of the Seller, by Licensee (or any
predecessor thereof), and there is no event that upon notice or the passage of
time, or both, would reasonably be expected to give rise to any

13



 

 

 



--------------------------------------------------------------------------------

 

material breach or default either by the Seller or, to the Knowledge of the
Seller, by Licensee.

(ix)Payments Made.  The Seller has received from Licensee (including from one or
more Affiliates of Licensee in accordance with Section 13.6 of the License
Agreement) the full amount of the payments due and payable under the License
Agreement.

(x)No Assignments by Licensee.  The Seller has not consented to any assignment,
delegation or other transfer by Licensee or any of its predecessors of any of
their rights or obligations under the License Agreement with respect to the
European Territory, and, to the Knowledge of the Seller, Licensee has not
assigned or otherwise transferred or granted any liens upon or security interest
with respect to any of its rights or obligations under the License Agreement
with respect to the European Territory or, to the Knowledge of the Seller, any
portion of its right, title and interest in and to the Licensed KHK IP with
respect to the European Territory, in each case, to any Person.

(xi)No Indemnification Claims.  The Seller has not notified Licensee or any
other Person of any claims for indemnification under the License Agreement nor
has the Seller received any claims for indemnification under the License
Agreement pursuant to Article 14 thereof.

(xii)No Royalty Reductions.  To the Knowledge of the Seller, the amount of the
Royalty, due and payable under Section 7.2.1 of the License Agreement, as of the
date hereof, is not subject to any claim by Licensee alleging a right of
set-off, counterclaim, credit, reduction or deduction by contract or otherwise
against such Royalty, including in respect of any royalties payable by the
Seller to Licensee pursuant to Section 7.2.3 of the License Agreement (each, a
“Royalty Reduction”).  To the Knowledge of the Seller, no event or condition
exists that, upon notice or passage of time or both, would reasonably be
expected to permit Licensee to claim, or have the right to claim, a Royalty
Reduction.

(xiii)No Notice of Infringement.  The Seller has not received any written notice
from, or given any written notice to, Licensee pursuant to Sections 10.5.1 or
10.6.3 of the License Agreement.

(xiv)Audits.  The Seller has not initiated, pursuant to Section 9.2 of the
License Agreement any inspection or audit of books of accounts or other records
pertaining to Net Sales, the calculation of royalties or other amounts payable
to the Seller under the License Agreement.

(xv)In-Licenses.  To the Knowledge of the Seller, and with respect to each
agreement constituting an In-License, (A) such agreement is valid and in full
force and effect, and binding and enforceable on Licensee and its counterparty,
(B) Licensee has not given the counterparty to any such agreement any notice of
termination or any notice expressing an intention to terminate such

14



 

 

 



--------------------------------------------------------------------------------

 

agreement, and Licensee has not received the same from such counterparty, (C)
there is no and has been no material breach under any provision of such
agreement by Licensee or its counterparty, and (D) Licensee has not proposed, or
received any proposal, to amend or waive any provision of such agreement in a
manner that would reasonably be expected to result in a Material Adverse Effect.

Title to Royalty

.  The Seller has good and marketable title to the Royalty free and clear of all
Liens (other than Permitted Liens).  Upon payment of the Purchase Price by the
Buyer, the Buyer will acquire, subject to the terms and conditions set forth in
this Agreement and the License Agreement, good and marketable title to the
Royalty, free and clear of all Liens (other than Permitted Liens and Liens
created by the Buyer).

Intellectual Property

.

(i)Schedule 4.1(k)(i) of the Disclosure Schedule lists all Joint Invention
Patents and KHK Patent Rights (collectively, the “Licensed Patents”).  To the
Knowledge of the Seller, Licensee is the sole owner of, or is in possession of a
valid license to, all of the KHK Patent Rights.  The Seller and Licensee
collectively are the sole owners of, and collectively have the sole interest in,
the Joint Invention Patents, and the Seller is the sole owner of, and has sole
interest in, its undivided half interest in each of the Joint Invention
Patents.  Schedule 4.1(l)(i) of the Disclosure Schedule specifies as to each of
the Licensed Patents, as applicable, the jurisdictions by or in which each such
patent has issued as a patent or such patent application has been filed,
including the respective patent numbers and application numbers and issue and
filing dates.  Neither Seller nor any of its Affiliates owns any Patent Rights
that are UGNX Invention Patents, and, to the Knowledge of the Seller, neither
KHK nor any of its Affiliates owns any Patent Rights that are KHK Invention
Patents.

(ii)Except as set forth in Schedule 4.1(k)(ii) of the Disclosure Schedule, there
are no pending or, to the Knowledge of the Seller, threatened litigations,
interferences, reexamination, oppositions or like procedures involving any Joint
Invention Patent.  To the Knowledge of the Seller, there are no pending or
threatened litigations, interferences, reexamination, oppositions or the like
procedures involving any KHK Patent Right.

(iii)All of the issued Joint Invention Patents are in full force and effect and
have not lapsed, expired or otherwise terminated, and, to the Knowledge of the
Seller, are valid and enforceable.  The Seller has not received any written
notice relating to the lapse, expiration or other termination of any of the
Joint Invention Patents, or any written legal opinion that alleges that any of
the issued Joint Invention Patents is invalid or unenforceable.  To the
Knowledge of the Seller, all of the issued KHK Patent Rights are in full force
and effect and have not lapsed, expired or otherwise terminated, and are valid
and enforceable.

15



 

 

 



--------------------------------------------------------------------------------

 

(iv)To the Knowledge of the Seller, there is no Person who is or claims to be an
inventor under any of the Joint Invention Patents who is not a named inventor
thereof.

(v)The Seller has not, and, to the Knowledge of the Seller, Licensee has not,
received any written notice of any claim by any Person challenging the
inventorship or ownership of, the rights of the Seller or Licensee, as
applicable, in and to, or the patentability, validity or enforceability of, any
Licensed Patent, or asserting that the development, manufacture, importation,
sale, offer for sale or use of any Licensed Product infringes any patent or
other intellectual property rights of such Person.

(vi)To the Knowledge of the Seller, the discovery and development of the
Licensed Products did not and does not infringe, misappropriate or otherwise
violate any patent rights or other intellectual property rights owned by any
third party.  Neither the Seller nor, to the Knowledge of the Seller, Licensee,
has, except pursuant to the In-Licenses, and except for two patent families
added to the KHK Patent Rights in Amendment No. 3, in-licensed any patents or
other intellectual property rights covering the manufacture, use, sale, offer
for sale or import of the Licensed Products.

(vii)To the Knowledge of the Seller, the manufacture, use, marketing, sale,
offer for sale, importation or distribution of the Licensed Products has not and
will not, infringe, misappropriate or otherwise violate any patent rights or
other intellectual property rights owned by any other Person.

(viii)To the Knowledge of the Seller, no third party has infringed,
misappropriated or otherwise violated, or is infringing, misappropriating or
otherwise violating, any of the Licensed Patents.

(ix)All required maintenance fees, annuities and like payments with respect to
the Licensed Patents for which the Seller controls the prosecution and
maintenance in accordance with Section 10.1.1 or 10.2.1 of the License
Agreement, and to the Knowledge of the Seller, with respect to all other
Licensed Patents, have been paid timely.

UCC Representation and Warranties

.  The Seller’s exact legal name is, and for the immediately preceding ten years
has been, “Ultragenyx Pharmaceutical Inc.”.  Seller is, and for the prior eight
years has been, incorporated in Delaware.

Brokers’ Fees

.  Other than Perella Weinberg Partners LP and J. Wood Capital Advisors, LLC,
there is no investment banker, broker, finder, financial advisor or other
intermediary who has been retained by or is authorized to act on behalf of the
Seller who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

The Buyer’s Representations and Warranties

.  The Buyer represents and warrants to the Seller that as of the date hereof:

16



 

 

 



--------------------------------------------------------------------------------

 

(a)Existence; Good Standing.  The Buyer is a statutory trust duly organized,
validly existing and in good standing under the laws of the State of Delaware.

(b)Authorization.  The Buyer has the requisite trust right, power and authority
to execute, deliver and perform its obligations under this Agreement.  The
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly authorized by all necessary
action on the part of the Buyer.

(c)Enforceability.  This Agreement has been duly executed and delivered by an
authorized person of the owner trustee of the Buyer and constitutes the valid
and binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms, except as may be limited by applicable Bankruptcy Laws or by
general principles of equity (whether considered in a proceeding in equity or at
law).

(d)No Conflicts.  The execution, delivery and performance by the Buyer of this
Agreement do not and shall not (i) contravene or conflict with the
organizational documents of the Buyer, (ii) contravene or conflict with or
constitute a default under any material provision of any law binding upon or
applicable to the Buyer or (iii) contravene or conflict with or constitute a
default under any material contract or other material agreement or Judgment
binding upon or applicable to the Buyer.

(e)Consents.  No consent, approval, license, order, authorization, registration,
declaration or filing with or of any Governmental Entity or other Person is
required to be done or obtained by the Buyer in connection with (i) the
execution and delivery by the Buyer of this Agreement, (ii) the performance by
the Buyer of its obligations under this Agreement, other than the filing of
financing statement(s) in accordance with Section 2.3, or (iii) the consummation
by the Buyer of any of the transactions contemplated by this Agreement.

(f)No Litigation.  There is no action, suit, investigation or proceeding pending
or, to the knowledge of the Buyer, threatened before any Governmental Entity to
which the Buyer is a party that would, if determined adversely, reasonably be
expected to prevent or materially and adversely affect the ability of the Buyer
to perform its obligations under this Agreement.

(g)Financing.  The Buyer has sufficient cash on hand to pay the entire Purchase
Price.  The Buyer acknowledges that its obligations under this Agreement are not
contingent on obtaining financing.

(h)Brokers’ Fees.  There is no investment banker, broker, finder, financial
advisor or other intermediary who has been retained by or is authorized to act
on behalf of the Buyer who might be entitled to any fee or commission in
connection with the transactions contemplated by this Agreement.

No Implied Representations and Warranties

.  EXCEPT AS EXPRESSLY SET FORTH IN Section 4.1, THE SELLER MAKES NO
REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, AT LAW OR IN EQUITY, INCLUDING
WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY
SUCH REPRESENTATIONS OR

17



 

 

 



--------------------------------------------------------------------------------

 

WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED. BUYER acknowledges that, except as
specifically provided in this Article 4 and the Disclosure Schedules, Seller has
assumed no responsibilities of any kind with respect to any act or omission of
Licensee with respect to the design, development, manufacture, use, sale,
distribution, marketing or other activities of Licensee with respect to ANY OF
THE the Licensed Products.

Article 5
CONDITIONS TO CLOSING

Conditions to the Buyer’s Obligations

.  The obligations of the Buyer to consummate the transactions contemplated
hereunder on the Closing Date are subject to the satisfaction or waiver, at or
prior to the Closing Date, of each of the following conditions precedent.

(a)The Seller shall have performed and complied in all material respects with
all, and shall not be in material breach of any, agreements, covenants,
obligations and conditions required to be performed and complied by it under
this Agreement at or prior to the Closing Date.

(b)The representations and warranties of the Seller contained in Article 3 shall
be true and correct in all material respects as of the Closing Date as though
made at and as of the Closing Date, except to the extent any such representation
or warranty expressly speaks as of a particular date, in which case it shall be
true and correct in all material respects as of such date; provided, that to the
extent that any such representation or warranty is qualified by the term
“material” or “Material Adverse Effect,” such representation or warranty (as so
written, including the term “material” or “Material Adverse Effect”) shall be
true and correct in all respects as of the Closing Date or such other date, as
applicable.

(c)After the date of this Agreement, there shall not have occurred any fact,
circumstance, effect, change, event or development that, individually or in the
aggregate, has resulted, or would reasonably be likely to result, in a Material
Adverse Effect.

(d)There shall not have been issued and be in effect any Judgment of any
Governmental Entity enjoining, preventing or restricting the consummation of the
transactions contemplated by this Agreement.

(e)There shall not have been instituted or be pending any action or proceeding
by any Governmental Entity or any other Person (i) challenging or seeking to
make illegal, to delay materially or otherwise directly or indirectly to
restrain or prohibit the consummation of the transactions contemplated hereby,
(ii) seeking to obtain material damages in connection with the transactions
contemplated hereby or (iii) seeking to restrain or prohibit the Buyer’s receipt
of the Royalty.

(f)The Seller shall have delivered to the Buyer the duly executed Bill of Sale.

18



 

 

 



--------------------------------------------------------------------------------

 

(g)The Seller shall have delivered to the Buyer the duly executed Licensee
Consent.

(h)The Seller shall have delivered to the Licensee and the Buyer the duly
executed Licensee Instruction Letter for the Buyer to deliver to Licensee
following the Closing.

(i)The Seller shall have delivered to the Buyer the duly executed Opinion.

(j)The Seller shall have delivered to the Buyer the duly executed Seller Closing
Certificate.

Conditions to the Seller’s Obligations

.  The obligations of the Seller to consummate the transactions contemplated
hereunder on the Closing Date are subject to the satisfaction or waiver, at or
prior to the Closing Date, of each of the following conditions precedent:

(a)The Buyer shall have performed and complied in all material respects with
all, and shall not be in material breach of any, agreements, covenants,
obligations and conditions required to be performed and complied by it under
this Agreement at or prior to the Closing Date.

(b)The representations and warranties of the Buyer contained in Section 4.2
shall be true and correct in all material respects as of the Closing Date as
though made at and as of the Closing Date, except to the extent any such
representation or warranty expressly speaks as of a particular date, in which
case it shall be true and correct in all material respects as of such date;
provided, that to the extent that any such representation or warranty is
qualified by the term “material,” such representation or warranty (as so
written, including the term “material”) shall be true and correct in all
respects as of the Closing Date or such other date, as applicable.

(c)There shall not have been issued and be in effect any Judgment of any
Governmental Entity enjoining, preventing or restricting the consummation of the
transactions contemplated by this Agreement.

(d)There shall not have been instituted or be pending any action or proceeding
by any Governmental Entity or any other Person (i) challenging or seeking to
make illegal, to delay materially or otherwise directly or indirectly to
restrain or prohibit the consummation of the transactions contemplated hereby,
(ii) seeking to obtain material damages in connection with the transactions
contemplated hereby or (iii) seeking to restrain or prohibit the Buyer’s receipt
of the Royalty.

(e)The Buyer shall have delivered to the Seller the duly executed Buyer Closing
Certificate.

(f)The Buyer shall have delivered to the Seller the duly executed Buyer
Incumbency Certificate.

19



 

 

 



--------------------------------------------------------------------------------

 

Article 6
COVENANTS

Disclosures

.  Except for a press release previously approved in form and substance by the
Seller and the Buyer or any other public announcement using substantially the
same text as such press release, neither the Buyer nor the Seller shall, and
each party hereto shall cause its respective Representatives, Affiliates and
Affiliates’ Representatives not to, issue a press release or other public
announcement or otherwise make any public disclosure with respect to this
Agreement or the subject matter hereof without the prior written consent of the
other party hereto (which consent shall not be unreasonably withheld,
conditioned or delayed), except as may be required by applicable law or stock
exchange rule (in which case the party hereto required to make the press release
or other public announcement or disclosure shall allow the other party hereto
reasonable time to comment on such press release or other public announcement or
disclosure in advance of such issuance).

Payments Received In Error; Interest

.  

(a)Commencing on the Closing Date and until the Royalty Termination Date, if any
payment of any portion of the Royalty is made to the Seller, the Seller shall
pay such amount to the Buyer, promptly (and in any event within [***] Business
Days) after the receipt thereof, by wire transfer of immediately available funds
to an account designated in writing by the Buyer. The Seller shall notify the
Buyer of such wire transfer and provide reasonable details regarding the Royalty
payment so received by the Seller.  The Seller agrees that, in the event any
payment of the Royalty is paid to the Seller, the Seller shall (i) until paid to
the Buyer, hold such payment received in trust for the benefit of the Buyer and
(ii) have no right, title or interest in such payment and that it shall not
pledge or otherwise grant any security interest therein.

(b)Commencing on the Closing Date and at all times thereafter if any payment due
under the License Agreement that does not constitute the Royalty is made to the
Buyer, the Buyer shall pay such amount to the Seller, promptly (and in any event
within [***] Business Days) after the receipt thereof, by wire transfer of
immediately available funds to an account designated in writing by the Seller.
The Buyer shall notify the Seller of such wire transfer and provide reasonable
details regarding the erroneous payment so received by the Buyer.  The Buyer
agrees that, in the event any payment due under the License Agreement that does
not constitute the Royalty is paid to the Buyer, the Buyer shall (i) until paid
to the Seller, hold such payment received in trust for the benefit of the Seller
and (ii) have no right, title or interest in such payment and that it shall not
pledge or otherwise grant any security interest therein.  

(c)A late fee of [***] shall accrue on all unpaid amounts on an annualized basis
with respect to any sum payable under Section 6.2(a) beginning [***] Business
Days, or under Section 6.2(b) beginning [***] Business Days, after receipt of
such payment received in error.

Royalty Reduction

.  If Licensee exercises any Royalty Reduction against any payment of the
Royalty, such Royalty Reduction shall not reduce any payment of the

20



 

 

 



--------------------------------------------------------------------------------

 

Royalty otherwise payable to the Buyer, and if such Royalty Reduction reduces
any payment of the Royalty to less than the full amount of the Royalty, then
Seller shall promptly (and in any event within [***] Business Days following the
payment of the Royalty affected by such Royalty Reduction) make a true-up
payment to the Buyer such that the Buyer receives the full amount of such
Royalty payments that would have been payable to the Buyer had such Royalty
Reduction not occurred.

Royalty Reports; Notices and Other Information from the Licensee

.  Promptly (and in any event within [***] Business Days) following the receipt
by the Seller of any Royalty Report or other material notices or correspondence
relating to the Royalty or the Licensed Product in the European Territory that
has been provided to the Seller under, or in respect of, the License Agreement,
the Seller shall furnish a true, correct and complete copy of the same to the
Buyer.  

Notices and Other Information to the Licensee

. The Seller shall not send (or refrain from sending), without the prior written
consent of the Buyer, any material written notice or correspondence to Licensee
that (a) relates to the Royalty or the European Territory or (b) would, or
relates to a matter that would, reasonably be expected (with or without the
giving of notice or passage of time, or both) to result in a Material Adverse
Effect.

Inspections and Audits of Licensee

.  At the written request of the Buyer upon not less than [***] days’ prior
written notice, the Seller shall, to the extent permitted under Section 9.2.1 of
the License Agreement, provide written notice to Licensee to cause an inspection
or audit during normal business hours not more than [***] each calendar year,
and under a customary non-disclosure agreement, by an independent public
accounting firm to be made for the purpose of determining the correctness of
Royalty payments made under the License Agreement.  With respect to any
inspection or audit requested by the Buyer with respect to the Royalty, the
Seller shall, for purposes of Section 9.2.1 of the License Agreement, select
such independent public accounting firm as the Buyer shall recommend for such
purpose (as long as such independent certified public accountant is reasonably
acceptable to Licensee as required by Section 9.2.1 of the License
Agreement).  The Buyer shall pay the Seller the expenses of any inspection or
audit requested by the Buyer (including the fees and expenses of such
independent public accounting firm designated for such purpose) that would
otherwise be borne by the Seller pursuant to the License Agreement (if and as
such expenses are actually incurred by the Seller). The Seller shall deliver to
the Buyer a copy of the results of any audit conducted pursuant to Section 9.2.1
of the License Agreement within [***] Business Days following the Seller’s
receipt thereof, with information redacted that the Seller reasonably determines
is not relevant for determining the correctness of Royalty payments made under
the License Agreement.

Amendment or Assignment of License Agreement

.  The Seller shall not, except as Mutually Agreed, assign, amend, modify,
supplement or restate (or consent to any assignment, amendment, modification,
supplement or restatement of) any provision of the License Agreement.  Subject
to the foregoing, promptly, and in any event within [***] Business Days,
following receipt by the Seller of any final assignment, amendment,
modification, supplement or restatement of the License Agreement, the Seller
shall furnish a copy of the same to the Buyer.

21



 

 

 



--------------------------------------------------------------------------------

 

Maintenance of License Agreement

.  The Seller shall comply in all material respects with its obligations under
the License Agreement and shall not take any action or forego any action that
would reasonably be expected to constitute a material breach or default
thereof.  Promptly, and in any event within [***] Business Days, after receipt
of any (written or oral) notice from Licensee of an alleged breach or default
under the License Agreement relating to the Royalty or to the Licensed Products
in the European Territory or of other material breach by the Seller under the
License Agreement, the Seller shall give notice thereof to the Buyer, including
delivering the Buyer a copy of any such written notice.  After consultation with
the Buyer and as Mutually Agreed, the Seller shall use its reasonable best
efforts to cure any such breach or default by it under the License Agreement and
shall give written notice to the Buyer upon curing any such breach or
default.  In connection with any dispute regarding an alleged breach that is
solely related to the Royalty or could reasonably be expected (with or without
the giving of notice or passage of time, or both) to have a Material Adverse
Effect, the Seller shall employ such counsel, reasonably acceptable to the
Seller, as the Buyer may select. The Buyer shall pay the costs and expenses of
such counsel in connection with any dispute regarding any such breach by the
Licensee, and the Seller shall pay the costs and expenses of such counsel in
connection with any dispute regarding any such breach by Seller. The Seller
shall not, except as Mutually Agreed, (a) forgive, release or compromise any
amount owed to or becoming owed to the Seller under the License Agreement in
respect of the Royalty or (b) waive any obligation of, or grant any consent to,
the Licensee under, in respect of or related to the Royalty. The Seller shall
not exercise or enforce its applicable rights under the License Agreement in any
manner that would reasonably be expected (with or without the giving of notice
or the passage of time, or both) to have a Material Adverse Effect.

Enforcement of License Agreement

.

(a)Notice of Breaches by Licensee.  Promptly (and in any event within [***]
Business Days) after the Seller becomes aware of, or comes to believe in good
faith that there has been a material breach of the License Agreement by
Licensee, the Seller shall provide notice of such breach to the Buyer.  In
addition, the Seller shall provide to the Buyer a copy of any written notice of
such breach or alleged breach of the License Agreement delivered by the Seller
to Licensee as soon as practicable and in any event not less than [***] Business
Days following such delivery.

(b)Enforcement of License Agreement.  In the case of any material breach by
Licensee referred to in Section 6.9(a), the Seller shall consult with the Buyer
regarding the timing, manner and conduct of any enforcement of Licensee’s
obligations under the License Agreement.  Following such consultation, the
Seller shall, (i) as Mutually Agreed, exercise such rights and remedies relating
to any such breach as shall be available to Seller, whether under the License
Agreement or by operation of law and, (ii) if such breach is solely related to
the Royalty or could reasonably be expected (with or without the giving of
notice or passage of time, or both) to have a Material Adverse Effect, employ
such counsel reasonably acceptable to the Seller as the Buyer shall recommend
for such purpose.

(c)

Allocation of Proceeds and Costs of Enforcement.  Each of the Buyer and the
Seller shall bear its own fees and expenses incurred in enforcing Licensee’s
obligations under the License Agreement pursuant to this Section 6.9, provided
that the Buyer shall pay the costs

22



 

 

 



--------------------------------------------------------------------------------

 

and expenses of any counsel employed by the Seller pursuant to Section
6.9(b)(ii). The Proceeds resulting from any enforcement of Licensee’s
obligations under the License Agreement undertaken at the Buyer’s request
pursuant to this Section 6.9 shall be applied first to reimburse the Seller and
the Buyer for any expenses incurred by them in connection with such enforcement
(including notwithstanding the occurrence of the Royalty Termination Date), with
the remainder of the Proceeds distributed to (i) the Buyer if the breach by
Licensee is solely related to the Royalty or (ii) the Seller for all other
breaches by Licensee.  The Seller hereby assigns and, if not presently
assignable, agrees to assign to the Buyer the amount of Proceeds due to the
Buyer in accordance with this Section 6.9.

Termination of License Agreement

.  The Seller shall not, without the prior written consent of the Buyer, (i)
exercise any right to terminate the License Agreement, in whole or in part (but
only if termination of such part could reasonably be expected (with or without
the giving of notice or passage of time, or both) to have a Material Adverse
Effect), (ii) agree with Licensee to terminate the License Agreement, in whole
or in part (but only if termination of such part could reasonably be expected
(with or without the giving of notice or passage of time, or both) to have a
Material Adverse Effect), or (iii) take, or permit any Affiliate or sublicensee
to take, any action that would reasonably be expected to give Licensee the right
to terminate the License Agreement, in whole or in part (but only if termination
of such part could reasonably be expected (with or without the giving of notice
or passage of time, or both) to have a Material Adverse Effect).  The Seller
shall not take any action, fail to take an action or permit an action to be
taken, that would give Licensee the right to terminate the License Agreement
under Section 15.2.1 or 15.2.2 thereof or Section 4 of Amendment No. 3.

 

Preservation of Rights

.  The Seller shall not, except as Mutually Agreed, hereafter sell, transfer,
hypothecate, assign or in any manner convey or mortgage, pledge or grant a
security interest or other encumbrance of any kind in any of its interest in any
portion of the License Agreement or any of its interest in the Joint Invention
Patents that could reasonably be expected (with or without the giving of notice
or passage of time, or both) to have a Material Adverse Effect. The Seller shall
not hereafter subject to a Lien (other than a Permitted Lien), sell, transfer,
assign, convey title (in whole or in part), grant any right to, or otherwise
dispose of any portion of the Royalty.

Enforcement; Defense; Prosecution and Maintenance

.

(a)The Buyer and Seller shall promptly inform each other of any suspected
infringement by a third party they become aware of in the European Territory
with respect to any of the Licensed Patents or any other patent right claiming
the composition of matter of, or the method of making or using, any Licensed
Product in the European Territory.  The Seller shall (i) provide to the Buyer a
copy of any written notice of any suspected infringement in the European
Territory of any of the Licensed Patents and all pleadings filed in such action
and (ii) notify the Buyer of any material developments in any claim, suit or
proceeding resulting from such infringement that are delivered by Licensee to
the Seller under Section 10.5.1 of the License Agreement or otherwise as soon as
practicable and in any event not less than [***] Business Days following such
delivery.

23



 

 

 



--------------------------------------------------------------------------------

 

(b)If the Seller has the right to join an enforcement action in the European
Territory as set forth in Section 10.5.1 of the License Agreement, the Seller
shall, if requested in writing by the Buyer, promptly, and in any event within
[***] Business Days after receipt of such request, exercise such right as
instructed by the Buyer and, if requested by the Buyer, the Seller shall employ
such counsel reasonably acceptable to the Seller as the Buyer shall recommend
for such purpose, provided that the Buyer shall pay the costs and expenses of
any such counsel.  The Seller shall not join any infringement action in the
European Territory under Section 10.5.1 of the License Agreement without the
Buyer’s prior consent.

(c)Promptly (and in any event within [***] Business Days) following the Seller
receiving written notice from the Licensee pursuant to Section 10.1.1 of the
License Agreement or, if applicable where Licensee was appointed the lead-party,
Section 10.2.1 of the License Agreement, of the Licensee’s intention to allow
any of the KHK Patent Rights in the European Territory or the Joint Invention
Patents in the European Territory to lapse or become abandoned or to not file
patent applications for any of the KHK Patent Rights in the European Territory
or Joint Invention Patents in the European Territory (such Patent Rights, the
“Applicable Patents”), the Seller shall inform the Buyer of such notice and, as
Mutually Agreed, the Seller shall exercise its rights under Section 10.1.1 of
the License Agreement or, if applicable where Licensee was appointed the
lead-party, Section 10.2.1 of the License Agreement, to assume the prosecution
and maintenance of any such Applicable Patents, provided that  Buyer shall pay
all costs and expenses of such prosecution and maintenance (including costs and
expenses of counsel).

(d)The Seller shall act as Mutually Agreed to (i) take any and all actions,
and  prepare, execute, deliver and file any and all agreements, documents and
instruments, that are reasonably necessary or desirable to diligently prosecute,
preserve and maintain any Licensed Patents in the European Territory for which
it controls the prosecution and maintenance, including in accordance with
Section 10.1.1 of the License Agreement and, if applicable Section 10.2.1 (where
the Seller was appointed the lead-party or the Seller assumed such role from
Licensee as permitted pursuant to Section 6.12(c) above) of the License
Agreement, including payment of maintenance fees or annuities on any such
Licensed Patents, which, as between the parties, shall be at the sole expense of
the Buyer, (ii) prosecute any corrections, substitutions, reissues, reviews and
reexaminations of any Licensed Patents in the European Territory, for which it
controls the prosecution and maintenance, including in accordance with Section
10.1.1 of the License Agreement and, if applicable Section 10.2.1 (where the
Seller was appointed the lead-party or the Seller assumed such role from
Licensee as permitted pursuant to Section 6.12(c) above) of the License
Agreement, and any other forms of patent term restoration in any applicable
jurisdiction in the European Territory, (iii) diligently enforce and defend any
Licensed Patents for which it controls the defense and enforcement in the
European Territory, including by bringing any legal action for infringement or
defending any counterclaim of invalidity or unenforceability or action of a
third party for declaratory judgment of non-infringement or
non-interference),and (iii) not disclaim or abandon, or fail to take any action
necessary or desirable to prevent the disclaimer or abandonment (including
through lack of enforcement against third party infringers), of any Licensed
Patents in the European Territory for which it controls the prosecution and
maintenance, including in accordance with Section 10.1.1 of the License
Agreement and, if applicable Section 10.2.1 (where the Seller was appointed the
lead-party or the Seller assumed such role from Licensee as permitted pursuant
to Section 6.12(c) above) of

24



 

 

 



--------------------------------------------------------------------------------

 

the License Agreement.  For purposes of compliance with this Section 6.12(d),
the Seller shall employ such counsel, reasonable acceptable to the Seller, as
the Buyer shall recommend for such purpose, provided that  Buyer shall pay all
costs and expenses of any actions taken under this this Section 6.12(d)
(including costs and expenses of counsel).

Efforts to Consummate Transactions

.  Subject to the terms and conditions of this Agreement, each of the Seller and
the Buyer shall use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things reasonably
necessary under applicable law to consummate the transactions contemplated by
this Agreement.  Each of the Buyer and the Seller agrees to execute and deliver
such other documents, certificates, agreements and other writings and to take
such other actions as may be reasonably necessary in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.

Further Assurances

.  After the Closing, the Seller and the Buyer agree to execute and deliver such
other documents, certificates, agreements and other writings and to take such
other actions as may be reasonably necessary in order to give effect to the
transactions contemplated by this Agreement.  

Tax Matters

.

(a)Notwithstanding anything to the contrary in the Transaction Documents, Seller
and Purchaser shall treat the transactions contemplated by the Transaction
Documents as a sale of the Royalty for United States federal, state, local and
non-U.S. Tax purposes. Accordingly, any and all Royalty payments made pursuant
to the License Agreement after the Closing Date shall be treated as made to
Buyer for United States federal, state, local and non-U.S. Tax purposes. The
Parties shall cooperate to effect the foregoing treatment for United States
federal, state, local and non-U.S. Tax purposes in the event that,
notwithstanding the Licensee Consent or Licensee Instruction, a Licensee, any
Sublicensee or any other Person makes any future remittance of Royalty payments
to Seller which Seller must remit to Buyer pursuant to Section 6.2(a) of this
Agreement.

(b)To the extent any amount of the Royalty is withheld at source from a payment
made pursuant to the License Agreement, as applicable, such withheld amount
shall for all purposes of this Agreement be treated as paid to Buyer. Any
amounts withheld pursuant to this Section 6.15(b) attributable to Buyer shall be
credited for the account of Buyer. If there is an inquiry by any Governmental
Entity of Buyer related to this Section 6.15(b), Seller shall cooperate with
Buyer in responding to such inquiry in a reasonable manner consistent with this
Section 6.15. Seller shall have no obligation to gross-up or otherwise pay Buyer
any amounts with respect to source withholding. All amounts withheld as
described herein shall for all purposes of this Agreement be deemed to have been
received by Buyer.

(c)The Parties hereto agree not to take any position that is inconsistent with
the provisions of this Section 6.15 on any Tax return or in any audit or other
administrative or judicial proceeding unless (i) the other party hereto has
consented to such actions or (ii) the party hereto that contemplates taking such
an inconsistent position has been advised by nationally recognized tax counsel
in writing that there is no “reasonable basis” (within the meaning of

25



 

 

 



--------------------------------------------------------------------------------

 

Treasury Regulation Section 1.6662-3(b)(3)) for the position specified in this
Section 6.15. If there is an inquiry by any Governmental Entity of Seller or
Purchaser related to this Section 6.15, the parties hereto shall cooperate with
each other in responding to such inquiry in a reasonable manner consistent with
this Section 6.15.

Article 7
CONFIDENTIALITY

Confidentiality

.  Except as provided in this ARTICLE 7 or otherwise agreed in writing by the
parties, the parties hereto agree that each party (the “Receiving Party”) shall
keep confidential and shall not publish or otherwise disclose and shall not use
for any purpose other than as provided for in this Agreement (which includes the
exercise of any rights or the performance of any obligations hereunder) any
information furnished to it by or on behalf of the other party (the “Disclosing
Party”) pursuant to this Agreement (such information, “Confidential Information”
of the Disclosing Party), except for that portion of such information that:

(a)was already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party;

(b)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;

(c)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
Receiving Party in breach of this Agreement;

(d)is independently developed by the Receiving Party or any of its Affiliates,
as evidenced by written records, without the use of or reference of the
Confidential Information; or

(e)is subsequently disclosed to the Receiving Party on a non-confidential basis
by a Third Party without obligations of confidentiality with respect thereto.

Authorized Disclosure

.

(a)Either party may disclose Confidential Information with the prior written
consent of the Disclosing Party or to the extent such disclosure is reasonably
necessary in the following situations:

(i)prosecuting or defending litigation;

(ii)complying with applicable laws and regulations, including regulations
promulgated by securities exchanges;

(iii)complying with a valid order of a court of competent jurisdiction or other
Governmental Entity;

26



 

 

 



--------------------------------------------------------------------------------

 

(iv)for regulatory, tax or customs purposes;

(v)for audit purposes, provided that each recipient of Confidential Information
must be bound by customary obligations of confidentiality and non-use prior to
any such disclosure;

(vi)disclosure to its Affiliates and Representatives on a need-to-know basis,
provided that each recipient of Confidential Information must be bound by
customary obligations of confidentiality and non-use prior to any such
disclosure; or

(vii)regarding the terms and conditions of the License Agreement or this
Agreement, to the Receiving Party’s legal and financial advisors, and to any
actual or prospective acquirers, investors, collaborators and lenders (as well
as and to their respective legal and financial advisors who are obligated to
keep such information confidential provided that the Receiving Party will be
responsible for any disclosure of Confidential Information by any such Person
inconsistent with the confidentiality obligations owed by the Receiving Party
hereunder.

(b)Notwithstanding the foregoing, in the event the Receiving Party is required
to make a disclosure of the Disclosing Party’s Confidential Information pursuant
to Sections 7.2(a)(i), (ii), (iii) or (iv), it will, except where impracticable,
give reasonable advance notice to the Disclosing Party of such disclosure and
use reasonable efforts to secure confidential treatment of such information.  In
any event, the Buyer shall not file any patent application based upon or using
the Confidential Information of Seller provided hereunder.

Article 8
INDEMNIFICATION

General Indemnity

.  Subject to Section 8.3, from and after the Closing:

(a)the Seller hereby agrees to indemnify, defend and hold harmless the Buyer and
its Affiliates and its and their directors, managers, trustees, officers, agents
and employees (the “Buyer Indemnified Parties”) from, against and in respect of
all Losses suffered or incurred by the Buyer Indemnified Parties to the extent
arising out of or resulting from (i) any breach of any of the representations or
warranties (in each case, when made) of the Seller in this Agreement and the
Seller Closing Certificate and (ii) any breach of any of the covenants or
agreements of the Seller in this Agreement; provided, however, that the
foregoing shall exclude any indemnification to any Buyer Indemnified Party (i)
that results from the gross negligence, willful misconduct, or fraud of any
Buyer Indemnified Party or (ii) to the extent resulting from acts or omissions
of Seller or any of its Affiliates based upon written instructions from any
Buyer Indemnified Party (unless Seller is otherwise liable for such Losses
pursuant to the terms of this Agreement); and

27



 

 

 



--------------------------------------------------------------------------------

 

(b)the Buyer hereby agrees to indemnify, defend and hold harmless the Seller and
its Affiliates and its and their directors, officers, agents and employees
(“Seller Indemnified Parties”) from, against and in respect of all Losses
suffered or incurred by the Seller Indemnified Parties to the extent arising out
of or resulting from (i) any breach of any of the representations or warranties
(in each case, when made) of the Buyer in this Agreement and the Buyer Closing
Certificate or (ii) any breach of any of the covenants or agreements of the
Buyer in this Agreement; provided, however, that the foregoing shall exclude any
indemnification to any Seller Indemnified Party (i) that results from the gross
negligence, willful misconduct, or fraud of any Seller Indemnified Party or (ii)
to the extent resulting from acts or omissions of Buyer or any of its Affiliates
based upon written instructions from any Seller Indemnified Party (unless Buyer
is otherwise liable for such Losses pursuant to the terms of this Agreement).

Notice of Claims

.  If either a Buyer Indemnified Party, on the one hand, or a Seller Indemnified
Party, on the other hand (such Buyer Indemnified Party on the one hand and such
Seller Indemnified Party on the other hand being hereinafter referred to as
an “Indemnified Party”), has suffered or incurred any Losses for which
indemnification may be sought under this Article 8, the Indemnified Party shall
so notify the other party from whom indemnification is sought under this Article
8 (the “Indemnifying Party”) promptly in writing describing such Loss, the
amount or estimated amount thereof, if known or reasonably capable of
estimation, and the method of computation of such Loss, all with reasonable
particularity and containing a reference to the provisions of this Agreement in
respect of which such Loss shall have occurred.  If any claim, action, suit or
proceeding is asserted or instituted by or against a third party with respect to
which an Indemnified Party intends to claim any Loss under this Article 8, such
Indemnified Party shall promptly notify the Indemnifying Party of such claim,
action, suit or proceeding and tender to the Indemnifying Party the defense of
such claim, action, suit or proceeding.  A failure by an Indemnified Party to
give notice and to tender the defense of such claim, action, suit or proceeding
in a timely manner pursuant to this Section 8.2 shall not limit the obligation
of the Indemnifying Party under this Article 8, except to the extent such
Indemnifying Party is actually prejudiced thereby.

Limitations on Liability

.  No party hereto shall be liable for any consequential (including lost
profits), punitive, special, indirect or incidental damages under this Article 8
(and no claim for indemnification hereunder shall be asserted) as a result of
any breach or violation of any covenant or agreement of such party (including
under this Article 8) in or pursuant to this Agreement. Notwithstanding the
foregoing, the Buyer shall be entitled to make indemnification claims, in
accordance with the procedures set forth in this Article 8, for Losses that
include any portion of the Royalty that the Buyer was entitled to receive but
did not receive timely or at all due to any indemnifiable events under this
Agreement, and such portion of the Royalty shall not be deemed consequential,
punitive, special, indirect, incidental damages or lost profits for any purpose
of this Agreement. Other than with respect to any fraud, willful misconduct, or
intentional misrepresentation, (a) in no event shall an Indemnifying Party’s
aggregate liability for Losses under Section 8.1(a) or Section 8.1(b) exceed the
Purchase Price less the Royalty payments actually received by Buyer following
the fourth anniversary of the date hereof, and (b) no Indemnifying Party shall
have any liability for Losses under Section 8.1(a) or Section 8.1(b) unless and
until the aggregate amount of all Losses incurred by the Indemnified Party
equals or exceeds $[***], in which event such Indemnifying Party shall be liable
for all Losses including such amount.

28



 

 

 



--------------------------------------------------------------------------------

 

Third Party Claims

.  Upon providing notice to an Indemnifying Party by an Indemnified Party
pursuant to Section 8.2 of the commencement of any action, suit or proceeding
against such Indemnified Party by a third party with respect to which such
Indemnified Party intends to claim any Loss under this Article 8, such
Indemnifying Party shall have the right to defend such claim, at such
Indemnifying Party’s expense and with counsel of its choice reasonably
satisfactory to the Indemnified Party.  If the Indemnifying Party assumes the
defense of such claim, the Indemnified Party shall, at the request of the
Indemnifying Party, use commercially reasonable efforts to cooperate in such
defense; provided, that the Indemnifying Party shall bear the Indemnified
Party’s reasonable out-of-pocket costs and expenses incurred in connection with
such cooperation.  So long as the Indemnifying Party is conducting the defense
of such claim as provided in this Section 8.4, the Indemnified Party may retain
separate co-counsel at its expense and may participate in the defense of such
claim, and neither the Indemnified Party nor the Indemnifying Party shall
consent to the entry of any Judgment or enter into any settlement with respect
to such claim without the prior written consent of the other unless such
Judgment or settlement (A) provides for the payment by the Indemnifying Party of
money as sole relief (if any) for the claimant (other than customary and
reasonable confidentiality obligations relating to such claim, Judgment or
settlement), (B) results in the full and general release of the Indemnified
Party from all liabilities arising out of, relating to or in connection with
such claim and (C) does not involve a finding or admission of any violation of
any law, rule, regulation or Judgment, or the rights of any Person, and has no
effect on any other claims that may be made against the Indemnified Party.  In
the event the Indemnifying Party does not or ceases to conduct the defense of
such claim as so provided, (i) the Indemnified Party may defend against, and
consent to the entry of any reasonable Judgment or enter into any reasonable
settlement with respect to, such claim in any manner it may reasonably deem to
be appropriate, (ii) subject to the limitations set forth in Section 8.3, the
Indemnifying Party shall reimburse the Indemnified Party promptly and
periodically for the reasonable out-of-pocket costs of defending against such
claim, including reasonable attorneys’ fees and expenses against reasonably
detailed invoices, and (iii) the Indemnifying Party shall remain responsible for
any Losses the Indemnified Party may suffer as a result of such claim to the
full extent provided in this Article 8.

Exclusive Remedy

.  Except as set forth in Section 10.10, from and after Closing, the rights of
the parties hereto pursuant to (and subject to the conditions of) this Article 8
shall be the sole and exclusive remedy of the parties hereto and their
respective Affiliates with respect to any claims (whether based in contract,
tort or otherwise) resulting from or relating to any breach of the
representations, warranties covenants and agreements made under this Agreement
or any certificate, document or instrument delivered hereunder, and each party
hereto hereby waives, to the fullest extent permitted under applicable law, and
agrees not to assert after Closing, any other claim or action in respect of any
such breach.  Notwithstanding the foregoing, claims for fraud shall not be
waived or limited in any way by this Article 8.

Article 9
TERMINATION

Grounds for Termination

.  This Agreement may be terminated at any time prior to the Closing:

29



 

 

 



--------------------------------------------------------------------------------

 

(a)by mutual written agreement of the Buyer and the Seller; or

(b)by the Buyer upon notice in writing to the Seller at any time after December
31, 2019, if by such date the Closing shall not have been consummated for any
reason other than a material breach by the Buyer of any of its representations,
warranties, covenants, agreements or obligations under this Agreement.

Automatic Termination

.  Unless earlier terminated as provided in Section 9.1, this Agreement shall
continue in full force and effect until the Royalty Termination Date, at which
point this Agreement shall automatically terminate, except with respect to any
rights that shall have accrued prior to such termination.

Survival

.  Notwithstanding anything to the contrary in this Article 9, the following
provisions shall survive termination of this Agreement:  Section 6.1
(Disclosures), Section 6.2(b) (Payments Received in Error; Interest), Article 7
(Confidentiality), Article 8 (Indemnification), Section 9.3 (Survival) and
Article 10 (Miscellaneous).  Termination of the Agreement shall not relieve any
party of liability in respect of breaches under this Agreement by any party on
or prior to termination.

Article 10
MISCELLANEOUS

Notices

.  All notices and other communications under this Agreement shall be in writing
and shall be by email with PDF attachment, facsimile, courier service or
personal delivery to the following addresses, or to such other addresses as
shall be designated from time to time by a party hereto in accordance with this
Section 10.1:

If to the Seller, to it at:

Ultragenyx Pharmaceutical

60 Leveroni Court

Novato, CA 94949

Attention:  Karah Parschauer

Email:  kparschauer@ultragenyx.com

 

With a copy to:

Gibson, Dunn & Crutcher LLP

555 Mission Street

San Francisco, CA 94105

Attention: Ryan Murr

Email:  rmurr@gibsondunn.com

 

If to the Buyer, to it at:

RP Management, LLC

110 E. 59th Street, Suite 3300

New York, New York 0022

30



 

 

 



--------------------------------------------------------------------------------

 

Attention: George Lloyd

Email: glloyd@royaltypharma.com

 

With a copy to:

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attention: Arthur R. McGivern & Karen A. Spindler

Email: amcgivern@goodwinlaw.com; kspindler@goodwinlaw.com

 

All notices and communications under this Agreement shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered, (ii) when
received by a recipient, if sent by email, (iii) when sent, if sent by
facsimile, with an acknowledgement of sending being produced by the sending
facsimile machine or (iv) one Business Day following sending within the United
States by overnight delivery via commercial one-day overnight courier service.  

Expenses

.  Except as otherwise provided herein, all fees, costs and expenses (including
any legal, accounting and banking fees) incurred in connection with the
preparation, negotiation, execution and delivery of this Agreement and to
consummate the transactions contemplated hereby shall be paid by the party
hereto incurring such fees, costs and expenses.

Assignment

.  The Seller shall not sell, assign or otherwise transfer (a) all or any
portion of its interest in the Joint Invention Patents, (b) all or any portion
of its interest in the License Agreement that relates to the Royalty or to the
European Territory, (c) all or any portion of its interest in this Agreement or
(d) all or any portion of its interest in the License Agreement that does not
relate to the Royalty or to the European Territory (but only, in the case of
clause (d), if the sale, assignment or transfer of such portion would reasonably
be expected (with or without the giving of notice or the passage of time, or
both) to have a Material Adverse Effect) to any third party or to the Licensee
by operation of law, merger, change of control, or otherwise, unless in
connection therewith (a) such Person acquires all of the Seller’s interest in
all of the Joint Invention Patents, the License Agreement and this Agreement and
(b) prior to closing any such transaction, the Seller causes such Person to
deliver a writing to the Buyer in which (i) if such Person is not the Licensee,
such Person assumes all of the obligations of the Seller to the Buyer under this
Agreement, and (ii) if such Person is the Licensee, the Licensee assumes all of
the obligations of the Seller to the Buyer hereunder and agrees to pay the
Royalty directly to the Buyer notwithstanding any subsequent termination of the
License Agreement by the Licensee. Subject to the first sentence of this Section
10.3, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by, the parties hereto and their respective permitted successors and
assigns.  The Buyer may assign this Agreement, provided that the Buyer promptly
thereafter notifies the Seller and any such assignee promptly thereafter agrees
in writing to be bound by the obligations of the Buyer contained in this
Agreement, and in any event such assignment shall be of the Agreement in its
entirety.  Any purported assignment in violation of this Section 10.3 shall be
null and void.

Amendment and Waiver

.

31



 

 

 



--------------------------------------------------------------------------------

 

(a)This Agreement may be amended, modified or supplemented only in a writing
signed by each of the parties hereto.  Any provision of this Agreement may be
waived only in a writing signed by the parties hereto granting such waiver.

(b)No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  No course of dealing between the parties hereto shall be effective to
amend, modify, supplement or waive any provision of this Agreement.

Entire Agreement

.  This Agreement, the Exhibits annexed hereto and the Disclosure Schedule
constitute the entire understanding between the parties hereto with respect to
the subject matter hereof and supersede all other understandings and
negotiations with respect thereto.

No Third Party Beneficiaries

.  This Agreement is for the sole benefit of the Seller and the Buyer and their
permitted successors and assigns and nothing herein expressed or implied shall
give or be construed to give to any Person, other than the parties hereto and
such successors and assigns, any legal or equitable rights hereunder.

Governing Law

.  This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any other
jurisdiction.

JURISDICTION; VENUE

.  

(a)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS RESPECTIVE PROPERTY AND ASSETS, TO THE EXCLUSIVE JURISDICTION
OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN NEW YORK COUNTY, NEW YORK, AND ANY APPELLATE COURT THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, AND THE BUYER AND
THE SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  THE BUYER AND THE SELLER HEREBY AGREE THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW.  EACH OF THE BUYER AND THE SELLER HEREBY SUBMITS TO THE
EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF SUCH NEW YORK STATE AND FEDERAL
COURTS.  THE BUYER AND THE SELLER AGREE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THAT PROCESS MAY BE SERVED ON THE BUYER OR THE SELLER IN THE

32



 

 

 



--------------------------------------------------------------------------------

 

SAME MANNER THAT NOTICES MAY BE GIVEN PURSUANT TO SECTION 10.1 HEREOF.

(b)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR FEDERAL
COURT.  EACH OF THE BUYER AND THE SELLER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Severability

.  If any term or provision of this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any situation in any jurisdiction, then, to
the extent that the economic and legal substance of the transactions
contemplated hereby is not affected in a manner that is materially adverse to
either party hereto, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect and the enforceability and validity
of the offending term or provision shall not be affected in any other situation
or jurisdiction.

Specific Performance

.  Each of the parties acknowledges and agrees that the other parties would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached or
violated.  Accordingly, notwithstanding Section 8.5, each of the parties agrees
that, without posting bond or other undertaking, the other parties shall be
entitled to an injunction or injunctions to prevent breaches or violations of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action, suit or other proceeding
instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter in addition to any other remedy to
which it may be entitled, at law or in equity.  Each party further agrees that,
in the event of any action for specific performance in respect of such breach or
violation, it shall not assert that the defense that a remedy at law would be
adequate.

Trustee Capacity of Wilmington Trust Company

.  Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that (i) this Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally but
solely in its trustee capacity, in the exercise of the powers and authority
conferred and vested in it under the trust deed of the Buyer, (ii) each of the
representations, undertakings and agreements herein made on the part of the
Buyer is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust Company but is made and intended for the purpose
of binding only the Buyer and (iii) under no circumstances shall Wilmington
Trust Company be personally liable for the payment of any indebtedness or
expenses of the Buyer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Buyer under this
Agreement or any related documents.

33



 

 

 



--------------------------------------------------------------------------------

 

Counterparts

.  This Agreement may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Copies of executed counterparts transmitted by
telecopy, facsimile or other similar means of electronic transmission, including
“PDF,” shall be considered original executed counterparts, provided receipt of
such counterparts is confirmed.

[Signature Page Follows]

 

34



 

 

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Royalty Purchase
Agreement to be executed and delivered by their respective representatives
thereunto duly authorized as of the date first above written.

 

 

 

 

ULTRAGENYX PHARMACEUTICAL INC.

 

 

 

 

By:

/s/  Shalini Sharp

 

Name: Shalini Sharp

 

Title:   Chief Financial Officer and Executive Vice President

 

 

 

 

 

 

RPI FINANCE TRUST

 

 

By:

Wilmington Trust Company, not in its individual capacity but solely in its
capacity as owner trustee

 

 

 

 

By:

/s/ Erwin M. Soriano

 

Name:  Erwin M. Soriano

 

Title:    Vice President

 

 

 

 

 

 